DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 and 12 are objected to because of the following informalities:  In claim 10“as” appears to be missing after decrease. The claim line 2 should read “that decrease as a y-coordinate”. In claim 12, “in” appears to be missing after electron density in line 3. The claim line 3 should read “higher electron density in the negative y direction”. Appropriate correction is required.
Claim Interpretation
In claims 1-20 “chuck assembly” is not interpreted as invoking an interpretation under 35 USC 112(f) because sufficient structure is recited in the claims. In claims 1-12 “hole density” is interpreted as inclusive of number of holes per area consistent with the instant application usage of hole density.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“tilt assembly” in claim 1-20 interpreted as a tilt actuator [0037] and equivalents thereof.
“rotation assembly” in claim 1-20 interpreted as a rotator [0038] and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0318185 of Kodaira et al., hereinafter Kodaira, in view of US Patent Application Publication 2010/0084584 of Hino et al., hereinafter Hino and US Patent Application Publication 2005/0001177 of Okazaki et al., hereinafter Okazaki.
Regarding claim 1, Kodaira teaches a system for processing a substrate (Fig 1), comprising: a chamber (101 Fig 1); a chuck assembly (112 and 110 Fig 1) disposed in the chamber (Fig 1) including, a substrate support (112 Fig 1) for tilting the substrate support [0035] and for rotating the substrate support [0035]; an ion source coupled to the chamber and directionally oriented toward the substrate support of the chuck assembly  (102 Fig 1 [0032]), wherein the ion source is configured to generate ions when a plasma is struck [0032]; and a grid system (109 Fig 1) that interfaces with the chamber on one side and with the ion source on another side (Fig 1 and [0034]), the grid system includes an array of holes for extracting ions from the ion source and for forming an ion beam [0034], the grid system is oriented so the ion beam is directed into the chamber toward the substrate support (Fig 1 and [0034]), the array of holes of the grid system is defined vertically by a y-axis and horizontally by an x-axis (Fig 1). Kodaira teaches the substrate support may be rotated and tilted [0031] but fails to teach a structure for tilting (i.e. tilt actuator or equivalent thereof) and fails to teach a structure for rotating (i.e. rotator or equivalent thereof). In the same field of endeavor of an apparatus for irradiating a substrate with an ion beam [0002], Hino teaches the substrate holder includes a rotating motor (rotator) (14 Fig 1 or 2) [0024] for rotating the substrate and a tilt motor (actuator) (16 Fig 1 or 2) for tilting the substrate [0024] for movement of the substrate. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kodaira to include the rotating motor and tilt motor of Hino with the substrate support structure because Kodaira teaches the substrate support may rotate or tilt but does not teach the structures for providing such movement and Hino demonstrates it is known to use these structures for rotating and tilting a substrate support structure in an ion beam supplying apparatus. Kodaira teaches that the hole densities vary in a circumferential manner (Fig 6 and [0060]) but fails to teach they vary vertically to cause an energy density gradient in the y-axis. Initially it is noted that this represents a mere change of shape of the segments of different hole density taught by Kodaira (Fig 6). Further, in the same field of endeavor of an apparatus for applying an ion beam (abstract), Okzaki teaches that the density of holes may be controlled in linearly extending panes (Fig 4) and may vary along the y-direction (Fig 4, see also Fig. 1(b)). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the shape of the variation regions of the hole densities in the grid because Okzaki teaches this arrangement may be varied along the y-direction as desired to control the energy density of the ion beam (Fig 4).
Regarding claim 2, the combination remains as applied to claim 1. In the combination as applied the grid system includes a plurality of sections, and each section is horizontally disposed (as the combination has applied a change of shape), such that an upper section along the y- axis has a lower hole density than a lower section along the y-axis (note that in Okazaki the hole density can go high to low in the y-direction in Fig 4). Also note that this represents an optimization of the design of the hole density in the plate which Okazaki had taught may be designed to control and adjust for the desired uniformity level [0035-0037]. See annotated version of Fig 4 below.

    PNG
    media_image1.png
    298
    502
    media_image1.png
    Greyscale


Regarding claim 3 and 8-10, the combination remains as applied to claim 1. In the combination as applied the grid system includes a plurality of sections (Kodaira teaches a plurality of sections and this represents a duplication and optimization of the number of segments), and each section has a different hole density, such that a lower section along the y-axis has a higher hole density than an upper section along the y-axis (Okazaki teaches the hole density can go high to low in the y-direction in Fig 4 see also annotated version of Fig 4), wherein each of the plurality of sections is defined as a horizontal region along the x-axis  (as the combination has applied a change of shape). Note that claim 3 does not require the grid to have only one low to high hole density gradient. Also note that the combination as applied includes the teachings of Okazaki of adjusting the hole density to achieve the desired uniformity level [0035-0037]. Claim 3 does not require the uppermost section to be the “upper section. See also annotated version of Fig 4, the hole density does not vary horizontally in a section (direction perpendicular to y-direction in the plane of the grid 34b).
Regarding claim 4, the combination remains as applied to claim 1. In the combination as applied the number of sections and the arrangement of the hole density represents mere duplication of the sections and optimization of the hole density arrangement to provide the desired current density and includes three sections having different hole densities defined that the lower most of the thee has a higher hole density than an uppermost of the three sections (see Okazaki Fig 2 and 4 and see annotated version of Fig 4 above which demonstrates 3 sections the highest of the three having ). Also note that the combination as applied includes the teachings of Okazaki of adjusting the hole density to achieve the desired uniformity level [0035-0037]. Note the claim does not require the uppermost of the three sections to be the uppermost section of the grid. Also, as noted above the exact number of sections and arrangement of the hole density represents routine optimization to control the desired uniformity level [0035-0037].
Regarding claim 5, the combination remains as applied to claim 1. In the combination as applied the number of sections and the arrangement of the hole density represents mere duplication of the sections and optimization of the hole density arrangement to provide the desired current density (see Okazaki Fig 2 and [0011] and 4 and see annotated version of Fig 4 above). Also note that the combination as applied includes the teachings of Okazaki of adjusting the hole density to achieve the desired uniformity level [0035-0037].  Note the claim uses comprising and allows for additional number of sections and two of the sections of annotated version of Fig 4  have the arrangement of the higher hole density in the lower section.
Regarding claim 6, the combination remains as applied to claim 1. In the combination as applied, the hole density does not vary in the x-axis (axis perpendicular to y-axis, see Okazaki Fig 4) and the energy density varies with the hole density (see Fig 2 and [0011]) and does not vary horizontally (x-axis) where the hole density is not varied [0011]. See also annotated version of Fig 4, the hole density does not vary horizontally in a section (direction perpendicular to y-direction in the plane of the grid 34b).
Regarding claim 7, the combination remains as applied to claim 1. In the combination as applied, the hole density of the array of holes decreases in the y-direction (Fig 4 and annotated Fig 4 herewith) and where the holes density is lower, the ion beam energy density is lower for a uniformly dense plasma [0032-0033].
Regarding claim 11, Kodaira teaches the substrate support (112 Fig 1) is tilted such that a first region of the substrate support is closer to the grid system (109 Fig 1) than a second region of the substrate support (Fig 1). In the combination with Okazaki having different hole densities in the grid system, the beam has different energy densities ([0032-0033], when the plasma is uniform above the grid which the apparatus is capable of supporting operation in this manner) and the apparatus of the combination is capable of being operated such that the tilt rotated or adjusted to allow for the two regions to have similar energy density based at least in part of the different energy densities resulting from the hole density differences.
Regarding claim 12, Kodaira teaches the magnetic system includes sectional magnets that induce a magnetic field gradient such that the plasma density is controlled and adjusted by the magnetic field gradients [0041], [0048], [0053]. This includes at least portions of the plasma having higher density in the negative y-direction and lower density in the positive y-direction (e.g. from center to edge in one direction).
Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodaira, in view of Hino and JP 2005-116865 of Furushima et al., hereinafter Furushima (citing machine translation provided herewith).
Regarding claim 13, Kodaira teaches a system for processing a substrate (Fig 1), comprising: a chamber (101 Fig 1); a chuck assembly (112 and 110 Fig 1) disposed in the chamber (Fig 1) including, a substrate support (112 Fig 1) for tilting the substrate support [0035] and for rotating the substrate support [0035]; an ion source coupled to the chamber and directionally oriented toward the substrate support of the chuck assembly  (102 Fig 1 [0032]), wherein the ion source is configured to generate ions when a plasma is struck [0032]; and a grid system (109 Fig 1) that interfaces with the chamber on one side and with the ion source on another side (Fig 1 and [0034]), the grid system includes an array of holes for extracting ions from the ion source and for forming an ion beam [0034], the grid system is oriented so the ion beam is directed into the chamber toward the substrate support (Fig 1 and [0034]), the array of holes of the grid system is defined vertically by a y-axis and horizontally by an x-axis (Fig 1). Kodaira teaches the substrate support may be rotated and tilted [0031] but fails to teach a structure for tilting (i.e. tilt actuator or equivalent thereof) and fails to teach a structure for rotating (i.e. rotator or equivalent thereof). In the same field of endeavor of an apparatus for irradiating a substrate with an ion beam [0002], Hino teaches the substrate holder includes a rotating motor (rotator) (14 Fig 1 or 2) [0024] for rotating the substrate and a tilt motor (actuator) (16 Fig 1 or 2) for tilting the substrate [0024] for movement of the substrate. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kodaira to include the rotating motor and tilt motor of Hino with the substrate support structure because Kodaira teaches the substrate support may rotate or tilt but does not teach the structures for providing such movement and Hino demonstrates it is known to use these structures for rotating and tilting a substrate support structure in an ion beam supplying apparatus. Kodaira fails to teach the grid system is defined by a plurality of sections that are individually controlled for voltage, wherein the energy density of the ion beam is defined by the respective voltages of the plurality of sections of the grid system. In the same field of endeavor of an apparatus for applying an ion beam [0001], Furushima teaches that the grid system includes a plurality of sections (10a-c Fig 3) [0024-0029] that are individually controlled for voltage [0026-0029] and the energy density of the ion beam is defined by the respective voltages of the plurality of sections of the grid system (Fig 4 and [0024-0029]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the grid system of Kodaira to include the individually controlled grid sections of Furushima because Furushima demonstrates that this provides for control and correction of the ion beam density [0024-0029] which increases control of the process performed by the apparatus and allows for corrections to the beam density or purposeful differences in the beam density as required for a specific substrate processing.
Regarding claim 14 and 19-20, the combination remains as applied to claim 13 above. In the combination as applied, the sections of the grid are concentric but are defined by an x and y axis (horizontal and vertical axis, respectively) (Kodaira Fig 1 and 6). Furushima as applied above has taught the individual sections may be controlled by voltage to control ion density such that the apparatus is capable of being operated with a portion of the grid having the energy density decrease as the y coordinate increase. Regarding the entire grid meeting this limitation, Furushima has taught that any shape may be used [0032]. Therefore it would have been obvious to use the linear band shapes (horizontally extending segments) because Furushima has taught any shape of the segments may be used [0032]. 
Regarding claim 15, Kodaira teaches the substrate support (112 Fig 1) is tilted such that a first region of the substrate support is closer to the grid system (109 Fig 1) than a second region of the substrate support (Fig 1). In the combination with Furushima having different voltages causing the beam has different energy densities [0024-0029], the apparatus of the combination is capable of being operated such that the tilt rotated or adjusted to allow for the two regions to have similar energy density based at least in part of the different energy densities resulting from the voltage differences.
Regarding claim 16, the voltages of the combination are individually controllable in real time (Furushima [0032] and note Kodaira teaches a controller [0074-0075] the electronic control allows for real time control).
Regarding claim 17-18, Furushima has taught the number and shape of the segments may be controlled [0032]. Therefore it would have been obvious to allow for each hole to have an individually controlled section for maximum control of the array. The portion passing through each hole is a beamlet in the art and the individual hold control results in individual beamlet control.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0098306 teaches an ion beam apparatus with linearly extending exposure holes (Fig 3B). US 2004/0124371 teaches an ion beam with irradiation on a tilted substrate (Fig 2-5). US 2008/0179546 teaches an ion beam with a mesh filter having controllable voltages (Fig 4). US 2020/0176214 is not prior art but addresses the same issues regarding a tilted substrate and hole density in linear bands (Fig 1 and  5 and abstract). US 2015/0255243 teaches individual beamlet control with individually segmented steering electrodes (Fig 6A 614 and 615).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716